Citation Nr: 0514122	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-11 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rhabdomyolysis claimed as muscle damage to the right leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had served on active duty from April 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.  

In January 2004, the veteran withdrew his request for a 
hearing before a Decision Review Officer at the RO.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge (VLJ) at the RO in November 2004.  The Board finds that 
the veteran did not appear for his November 2004 hearing or 
express a wish to have another hearing scheduled.  Pursuant 
to 38 C.F.R. § 20.704(d) (2004), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In a statement dated in December 2003, the veteran's private 
physician noted that he had been treated since May 2001 when 
he had been hospitalized at the Beaufort Memorial Hospital 
for severe rhabdomyolysis due to taking cholesterol lowering 
medication.  

In connection with a VA examination in March 2004, it was 
noted that the veteran had reported by way of history that he 
had taken Lipitor for a few years to help control his lipids 
and this was changed to Zocor in 2000 for "reasons 
apparently related to the formulary."  

The VA examiner noted that, after a year, he developed leg 
pain and muscle weakness and was hospitalized for paralysis 
below the waist.  Reportedly, he was begun on dialysis and 
discontinued from his medication.  

The examiner noted that both of the medications could cause 
rhabdomyolysis, but "rarely did so."  He added that the 
"risk of this adverse side effect [was] increased with the 
coadministration of clofibrates, including gemfibroxil along 
with initially the Lipitor and later the Zocor."  

The VA examiner opined that [g]iven that this [was] still 
considered a rare occurrence, it [did] not appear, in [his] 
opinion, to represent negligience or omission on the part of 
[VA]."  

The March 2004 VA examination report concerning the issue on 
appeal indicates that an additional VA medical examination 
may have taken place in January 2004.  However, the records 
referable to any such evaluation are not present in the 
claims file for review.  If this examination did take place, 
the RO must associate all related records with the claims 
file.  

The Board also finds that the RO should obtain all VA medical 
records pertaining to treatment of the veteran since 1999.  
If no such records exist, the RO must so indicate.  
Appropriate steps should be taken to obtain all records from 
the Beaufort Memorial Hospital referable to the veteran's 
hospitalization in April and May 2001.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain a copy of any 
January 2004 VA medical examination 
report and associate it with the claims 
file.  If no VA medical examination took 
place in January 2004, the RO must so 
indicate.  The RO also should obtain 
copies of all VA medical records 
pertaining to the veteran since 1999.  

2.  The RO also should take appropriate 
steps to contact the veteran in order to 
obtain copies of all treatment records 
referable to his period of 
hospitalization in April and May 2001 at 
the Beaufort Memorial Hospital.  

3.  Thereafter, based on its review of 
the additional evidence of record, the RO 
should readjudicate the issue on appeal.  
Any indicated development should be 
undertaken in this regard.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


